DETAILED ACTION
Election/Restrictions
Claims 4-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/31/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0344102 (Kolla).
For claim 1, Kolla figure 4 teaches a semiconductor device comprising: 
a clock generating circuit (PLL 322) to which a control value for changing a cycle of a clock thereof is input; and 
a jitter measurement circuit (CPMV 6”) including a first logic circuit operated with using an output clock of the clock generating circuit (CLK_RT’) as an input and a first delay element (452(1-N)), and configured to output presence/absence of a jitter of the output clock (see column 5, line 22, CPVM is for “detecting that noise associated with the supply voltage”).

For claim 3, Kolla further teaches the clock generating circuit is a PLL, a DLL, or a VCXO (Pll 322 is a PLL).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D HOUSTON whose telephone number is (571)270-3901. The examiner can normally be reached M-F 10-7 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADAM D HOUSTON/           Primary Examiner, Art Unit 2842